Exhibit 10.2.11

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Performance Unit Award Agreement

No. of Performance Units: Up to 382,514

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated January 31, 2012
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and Richard D. Fairbank (“you”),
is made pursuant and subject to the provisions of the Company’s 2004 Stock
Incentive Plan, as amended and restated (the “Plan”) and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless they are otherwise defined herein.

WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Committee of performance units, the vesting and issuance of
which are subject to certain service, performance or other conditions;

W I T N E S S E T H:

1. Grant of Performance Units. Capital One hereby grants to you a maximum award
of 382,514 performance units (the “Units”). The target award shall be 191,257
Units (the “Target Award”). The Units shall vest and the underlying shares of
common stock of Capital One, $.01 par value per share (such underlying shares,
the “Shares”), shall be issuable only in accordance with the provisions of this
Agreement and of the Plan.

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the right
to receive some or all of the Units and the Shares related thereto shall not be
assignable or transferable, or otherwise alienated, pledged or hypothecated or
otherwise encumbered under any circumstances. Any purported or attempted
assignment, transfer, alienation, pledge, hypothecation or encumbrance of such
rights or of the Units or the Shares related thereto prior to their issuance to
you shall be null and void and shall result in the immediate forfeiture of such
rights or Units, including the Shares related thereto, and cancellation of this
Agreement.

3. Lapse of Restrictions.

(a) Vesting. Except as provided in subsections 3(b) and 3(c) below and to the
extent not previously vested or forfeited as provided herein, the Units shall
vest on a date as determined by the Committee after termination of the
Performance Period (as defined below) and certification of performance by the
Committee, but no later than March 15, 2015, or earlier in the event of your
death, Disability or Change of Control pursuant to paragraph 3(b) or (c) hereof
(the “Date of Issuance”). On the Date of Issuance, the Units shall vest, and the
Shares shall become issuable as determined based on the Company’s Adjusted ROA,
as defined on Appendix A, as measured against a peer group, consisting of
companies in the KBW Bank Sector index as of January 1, 2012, excluding custody
banks in that index (the “Peer Group), over a three-year



--------------------------------------------------------------------------------

performance period beginning on January 1, 2012 and ending on December 31, 2014
(the “Performance Period”) as certified by the Committee following the end of
the Performance Period. For members of the Peer Group who fail or are acquired,
the Adjusted ROA through the time the independent company stops reporting GAAP
financials will be frozen and serve as their final return metric for the
Performance Period. Members of the Peer Group that continue to operate as
independent companies but that fall out of the KBW Bank Sector index will
continue to be used in the Peer Group. Members of the Peer Group as of
January 1, 2012 are shown in Appendix B. Any new entrants to the KBW Bank Sector
index after January 1, 2012 will not be considered members of the Peer Group for
any award determination or calculation related to this Agreement. The number of
Units that shall vest and the number of Shares that shall become issuable on the
Date of Issuance is set forth on Appendix A. The number of Units vesting and the
number of Shares that shall become issuable on the Date of Issuance shall be
reduced in the event that Adjusted ROA for one or more fiscal years in the
Performance Period is not positive, as provided on Appendix A.

With respect to any Units that have vested on the Date of Issuance, the Shares
related thereto shall be issued to you, in settlement of such vested Units, on
such Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award as provided in Section 5 below. All Units,
including your rights thereto and to the underlying Shares, which do not vest on
or before the Date of Issuance, as provided in this Section 3, shall immediately
be forfeited as of such Date of Issuance (to the extent not previously forfeited
as provided herein).

(b) Effect of Termination of Employment.

(i) Upon termination of your employment with Capital One for Cause, as defined
below, prior to the Date of Issuance, all Units shall immediately be forfeited
(to the extent not previously vested as provided herein).

For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Capital One Board of Directors (the
“Board”) or the Committee that specifically identifies the manner in which the
Board or the Committee believes that you have not substantially performed your
duties, or the willful engaging by you in illegal conduct or gross misconduct
that in either case is materially and demonstrably injurious to the Company.

For purposes of this Section 3(b), no act, or failure to act on your part shall
be considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”) or (B) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not



--------------------------------------------------------------------------------

less than three-quarters of the entire membership of the Applicable Board
(excluding you, if you are a member of the Applicable Board) at a meeting of the
Applicable Board called and held for such purpose (after reasonable notice is
provided to you and you are given an opportunity, together with your counsel, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, you are guilty of the conduct described in this
Section 3(b)(i), and specifying the particulars thereof in detail.

(ii) Upon your termination of employment as a result of your death or Disability
on or prior to December 31, 2014, the Units shall immediately vest and the
Shares shall be immediately issuable to you on the Date of Issuance; provided
that the number of such Units vesting and such Shares shall be equal to the
product of (x) the Target Award amount as specified above and (y) a fraction,
the numerator of which is the number of days from January 1, 2012, through the
date of such death or Disability and the denominator of which is 1,096; and
provided further that in such case the Date of Issuance shall be as soon as
practicable following your death or Disability and in all events on or before
the later of December 31 of the year of termination or 2.5 months following such
termination. Upon your termination of employment as a result of your death or
Disability on or after January 1, 2015, but prior to the Date of Issuance, the
number of Units that shall vest and the number of Shares that shall be issuable
to you shall be as calculated in Section 3(a) above.

(iii) Notwithstanding any other provision in this Agreement, upon your
Retirement on or before December 31, 2012, all Units shall immediately be
forfeited; and upon your Retirement on or after January 1, 2013, the number of
Units that shall vest and the number of Shares that shall be issuable to you
shall be as calculated in Section 3(a) above.

(c) Effect of Change of Control. Upon a Change of Control, the Units shall vest
and the Shares shall become issuable to you in full upon or after the closing
date of the transaction giving rise to the Change of Control, provided that,
after such Change of Control, the number of Units that shall vest and the number
of Shares that shall be issuable to you shall be calculated based on a
performance period from January 1, 2012 through the end of the fiscal quarter
immediately preceding the closing date of the transaction giving rise to the
Change of Control; and provided further that the Date of Issuance in such case
shall be as soon as practicable after the closing date of such transaction and
certification of performance by the Committee, and in all events on or before
March 15 of the year following the year of such Change of Control and in all
events within 60 days following such Change of Control.

4. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.



--------------------------------------------------------------------------------

5. Dividends. Dividends with respect to the Shares shall accrue beginning on
January 1, 2012, through the applicable Date of Issuance when the Shares
underlying the Units are delivered, at which time such accrued dividends shall
be paid out in the form of additional shares of common stock of the Corporation
based on the Fair Market Value of a share of the Company’s common stock on the
business day prior to the Date of Issuance. The accrued dividends that shall be
paid out to you shall be only such amount that has accrued with respect to the
Shares underlying the Units that vest on the Date of Issuance.

6. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

(a) Capital One’s designated agent will automatically withhold the number of
Shares having a Fair Market Value equal to the amount required to be withheld
and deliver the proceeds thereof to Capital One, unless you otherwise instruct
Capital One or its designated agent as provided in (b) or (c) below;

(b) by making a timely election to send cash or check payment; or

(c) by such other methods as Capital One may make available from time to time.

7. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware. Capital One
and you hereby consent and submit to the personal jurisdiction and venue of any
state or federal court located in any city or county of Delaware for resolution
of any and all claims, causes of action or disputes arising out of this
Agreement. You and Capital One agree that the court shall not set aside the
Committee’s determinations unless there is clear and convincing evidence of bad
faith or fraud.

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of this Agreement shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.

9. Bound by Plan. In consideration of the grant of the Units and the Shares, you
agree that you will comply with such conditions as the Committee may impose on
the Units and the Shares and be bound by the terms of the Plan.

10. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.

11. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and Capital One and its successors and assigns.

12. Forfeiture Event. You agree to reimburse the Company with respect to the
Units and the Shares to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.



--------------------------------------------------------------------------------

13. Clawback.

(a) If prior to the third anniversary of the Date of Issuance a Restatement Date
occurs, you shall deliver to the Company on the Restatement Delivery Date the
Clawback Shares (each as defined below), if any, as determined under this
Section 13(a).

For purposes of this Section 13(a):

(i) “Amended Adjusted ROA” means the Adjusted ROA over the Performance Period
and taking into account the financial results of the Company as reflected in the
Restatement.

(ii) “Held Shares” means the Shares held by you as of the Restatement Delivery
Date in the event that such number of Shares is less than the Clawback Shares.

(iii) “Clawback Shares” means the number of Shares equal to (A) the number of
Shares that were issued to you under this Agreement on the Date of Issuance
minus (B) the number of shares of common stock of the Company that would have
been issuable to you on the Date of Issuance as determined based on the Amended
Adjusted ROA and certified by the Committee following the Restatement Date. For
any member of the Peer Group that restates its financial results for all or any
portion of the Performance Period prior to the date that the number of Clawback
Shares is certified by the Committee, the cumulative Adjusted ROA for such
member of the Peer Group used for purposes of calculating the Clawback Shares
shall take into account such restatement. For the avoidance of doubt, neither
you nor the Company shall have any obligation with respect to the Clawback
Shares in the event that the number of Shares in clause (B) of the preceding
sentence exceeds the number of Shares in clause (A) of the preceding sentence.
The Clawback Shares shall be delivered to the Company in Shares; provided,
however, that in the event that on the Restatement Delivery Date you do not hold
a number of Shares equal to or greater than the Clawback Shares, you shall
deliver to the Company (x) all Held Shares plus (y) the pre-tax proceeds from
sales or other transfers of all Recovery Shares. Such pre-tax proceeds shall be
calculated starting with the most recent sale or other transfer of Recovery
Shares prior to the Restatement Delivery Date and continuing in reverse
chronological order with any prior sales or transfers of Recovery Shares until
the pre-tax proceeds of all Recovery Shares are determined. The “pre-tax
proceeds” for any Recovery Shares that were transferred by you in a transaction
other than a sale on the New York Stock Exchange shall be the Fair Market Value
of such Recovery Shares as of the date of such transaction. The “pre-tax
proceeds” for any Recovery Shares that were withheld pursuant to Section 6 shall
be the Fair Market Value of such Recovery Shares as of the date they were
withheld.

(iv) “Recovery Shares” means the number of Shares equal to the difference
between the Clawback Shares and your Held Shares.

(v) “Restatement” means an accounting restatement of the Company’s financial
statements, covering all or any portion of the Performance Period, due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws. For the avoidance of doubt, in the event that the Company makes
any accounting restatement solely due to (A) any change after the Date of
Issuance in U.S. generally accepted accounting principles or (B) any change
after the Date of Issuance in financial reporting requirements under the
securities laws, such restatement shall not constitute a “Restatement” under
this Section 13(a).



--------------------------------------------------------------------------------

(vi) “Restatement Date” means the date after the Date of Issuance upon which the
Company first files (A) a Restatement or (B) a Current Report on Form 8-K with
the Securities and Exchange Commission (or otherwise publicly announces) that
the Company expects to issue a Restatement.

(vii) “Restatement Delivery Date” means the date that is 30 days after the
number of Clawback Shares is certified by the Committee in accordance with this
Section 13(a), or such earlier date upon which you deliver the Clawback Shares
to the Company.

(b) If prior to the first anniversary of the Date of Issuance the Committee
determines that you have willfully engaged in illegal conduct or gross
misconduct that in either case is materially and demonstrably injurious to the
Company, you shall deliver to the Company on the Forfeiture Delivery Date the
Forfeiture Shares.

For purposes of this Section 13(b):

(i) No act or failure to act on your part shall be considered “willful” unless
it is done, or omitted to be done, by you in bad faith or without reasonable
belief that your action or omission was in the best interests of the Company.
Any act, or failure to act, based upon (A) authority given pursuant to a
resolution duly adopted by the Applicable Board or (B) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company.

(ii) “Forfeiture Shares” means (i) the number of Shares that were issued to you
under this Agreement on the Date of Issuance and held by you as of the
Forfeiture Delivery Date plus (ii) the pre-tax proceeds from sales or other
transfers, if any, of Shares that you have sold or otherwise transferred prior
to the Forfeiture Delivery Date. The “pre-tax proceeds” for any Shares that were
transferred by you in a transaction other than a sale on the New York Stock
Exchange shall be the Fair Market Value of such Shares as of the date of such
transaction. The “pre-tax proceeds” for any Shares that were withheld pursuant
to Section 6 shall be the Fair Market Value of such Shares as of the date they
were withheld.

(iii) “Forfeiture Delivery Date” means the date that is 30 days after the
Committee makes the determination referenced in the first sentence of this
Section 13(b), or such earlier date upon which you deliver the Forfeiture Shares
to the Company.

(c) It is your responsibility to ensure that the shares of common stock of the
Company you deliver on a Delivery Date are Shares. In the absence of Company
records or written documentation from your broker demonstrating this fact, you
must deliver to the Company the Fair Market Value of any Clawback Shares or
Forfeiture Shares, as applicable, as of the date that such Shares are
transferred from your stock plan account or otherwise become indistinguishable
from other shares of common stock of the Company that you may hold on the
Delivery Date. “Delivery Date” means any Restatement Delivery Date or Forfeiture
Delivery Date, as applicable.



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Your obligations under this Agreement shall survive any termination of your
employment with the Company for any reason.

(b) You acknowledge that any of the Company’s rights or remedies under this
Agreement shall be cumulative and in addition to whatever other remedies the
Company may have under law or equity.

(c) You agree that any recovery by the Company under this Agreement will be a
recovery of Shares to which you were not entitled under this Agreement and is
not to be construed in any manner as a penalty.

(d) The Company may, to the maximum extent permitted by applicable law, retain
for itself funds or securities otherwise payable to you pursuant to this
Agreement to satisfy any obligation or debt that you owe to the Company,
including any obligations hereunder. The Company may not retain such funds or
securities until such time as they would otherwise be distributable to you in
accordance with this Agreement.

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan. You should
carefully read the Plan disclosure document and the Plan. By accepting the
benefits of this Agreement you acknowledge receipt of the Plan and the Plan
disclosure document and agree to be bound by the terms of this Agreement and the
Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION By:     Mayo A. Shattuck III   Chairman,
Compensation Committee  

 

  Richard D. Fairbank   Chairman of the Board, Chief Executive Officer and
President



--------------------------------------------------------------------------------

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Performance Unit Award Agreement

No. of Performance Units: Up to XX,XXX

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated January 31, 2012
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and <NAME> (“you”), is made
pursuant and subject to the provisions of the Company’s 2004 Stock Incentive
Plan, as amended and restated (the “Plan”) and all capitalized terms used herein
that are defined in the Plan shall have the same meaning given them in the Plan
unless they are otherwise defined herein.

WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Committee of performance units, the vesting and issuance of
which are subject to certain service, performance or other conditions;

W I T N E S S E T H:

1. Grant of Performance Units. Capital One hereby grants to you a maximum award
of XX,XXX performance units (the “Units”). The target award shall be XX,XXX
Units (the “Target Award”). The Units shall vest and the underlying shares of
common stock of Capital One, $.01 par value per share (such underlying shares,
the “Shares”), shall be issuable only in accordance with the provisions of this
Agreement and of the Plan.

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the right
to receive some or all of the Units and the Shares related thereto shall not be
assignable or transferable, or otherwise alienated, pledged or hypothecated or
otherwise encumbered under any circumstances. Any purported or attempted
assignment, transfer, alienation, pledge, hypothecation or encumbrance of such
rights or of the Units or the Shares related thereto prior to their issuance to
you shall be null and void and shall result in the immediate forfeiture of such
rights or Units, including the Shares related thereto, and cancellation of this
Agreement.

3. Lapse of Restrictions.

(b) Vesting. Except as provided in subsections 3(b) and 3(c) below and to the
extent not previously vested or forfeited as provided herein, the Units shall
vest on a date as determined by the Committee after termination of the
Performance Period (as defined below) and certification of performance by the
Committee, but no later than March 15, 2015, or earlier in the event of your
death, Disability or Change of Control pursuant to paragraph 3(b) or (c) hereof
(the “Date of Issuance”). On the Date of Issuance, the Units shall vest, and the
Shares shall become issuable as determined based on the Company’s Adjusted ROA,
as defined on Appendix A, as measured against a peer group, consisting of
companies in the KBW Bank Sector index as of January 1, 2012, excluding custody
banks in that index (the “Peer Group), over a three-year



--------------------------------------------------------------------------------

performance period beginning on January 1, 2012 and ending on December 31, 2014
(the “Performance Period”) as certified by the Committee following the end of
the Performance Period. For members of the Peer Group who fail or are acquired,
the Adjusted ROA through the time the independent company stops reporting GAAP
financials will be frozen and serve as their final return metric for the
Performance Period. Members of the Peer Group that continue to operate as
independent companies but that fall out of the KBW Bank Sector index will
continue to be used in the Peer Group. Members of the Peer Group as of
January 1, 2012 are shown in Appendix B. Any new entrants to the KBW Bank Sector
index after January 1, 2012 will not be considered members of the Peer Group for
any award determination or calculation related to this Agreement. The number of
Units that shall vest and the number of Shares that shall become issuable on the
Date of Issuance is set forth on Appendix A. The number of Units vesting and the
number of Shares that shall become issuable on the Date of Issuance shall be
reduced in the event that Adjusted ROA for one or more fiscal years in the
Performance Period is not positive, as provided on Appendix A.

With respect to any Units that have vested on the Date of Issuance, the Shares
related thereto shall be issued to you, in settlement of such vested Units, on
such Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award, as provided in Section 5 below. All Units,
including your rights thereto and to the underlying Shares, which do not vest on
or before the Date of Issuance, as provided in this Section 3, shall immediately
be forfeited as of such Date of Issuance (to the extent not previously forfeited
as provided herein).

(b) Effect of Termination of Employment.

(i) Upon your termination of employment with Capital One for any reason other
than death, Disability, Retirement or by Capital One not for Cause (as defined
below) prior to the Date of Issuance, all Units shall immediately be forfeited
(to the extent not previously vested as provided herein).

(ii) Upon your termination of employment by Capital One not for Cause on or
before December 31, 2014, the number of Units that will vest and the number of
underlying Shares that will become issuable to you shall be equal to the product
of (x) the number of Units that would have vested on the Date of Issuance if you
had remained employed with Capital One through December 31, 2014, and (y) a
fraction, the numerator of which is the number of complete days from January 1,
2012 through the date of termination of your employment and the denominator of
which is 1,096. Such Units shall vest and the underlying Shares shall become
issuable to you on the Date of Issuance. Upon your termination by Capital One
not for Cause on or after January 1, 2015, but prior to the Date of Issuance,
the number of Units that shall vest on the Date of Issuance and the number of
underlying Shares that shall be issuable to you shall be as calculated in 3(a)
above.

For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Board of Directors (the “Board”), the
Committee, or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board, the Committee or the Chief Executive
Officer of the Company believes that you have not substantially performed your
duties, or the willful engaging by you in illegal conduct or gross misconduct
that in either case is materially and demonstrably injurious to the Company.



--------------------------------------------------------------------------------

For purposes of this Section 3(b), no act, or failure to act, on your part shall
be considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”), (B) the instructions of the Chief Executive Officer of
the Company (unless you are the Chief Executive Officer at the time of any such
instruction) or (C) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this
Section 3(b)(ii), and specifying the particulars thereof in detail.

(iii) Upon your termination of employment as a result of your death or
Disability on or prior to December 31, 2014, the Units shall immediately vest
and the Shares shall be immediately issuable to you on the Date of Issuance;
provided that the number of such Units vesting and such Shares shall be equal to
the product of (x) the Target Award amount as specified above and (y) a
fraction, the numerator of which is the number of days from January 1, 2012,
through the date of such death or Disability and the denominator of which is
1,096; and provided further that in such case the Date of Issuance shall be as
soon as practicable following your death or Disability and in all events on or
before the later of December 31 of the year of termination or 2.5 months
following such termination. Upon your termination of employment as a result of
your death or Disability on or after January 1, 2015, but prior to the Date of
Issuance, the number of Units that shall vest and the number of Shares that
shall be issuable to you shall be as calculated in Section 3(a) above.

(iv) Upon your Retirement on or before December 31, 2014, the number of Units
that shall vest and the number of Shares that shall be issuable to you shall be
as calculated in Section 3(a) above.

(c) Effect of Change of Control. Upon a Change of Control, the Units shall vest
and the Shares shall become issuable to you in full upon or after the closing
date of the transaction giving rise to the Change of Control, provided that,
after such Change of Control, the number of Units that shall vest and the number
of Shares that shall be issuable to you shall be calculated based on a
performance period from January 1, 2012 through the end of the fiscal quarter
immediately preceding the closing date of the transaction giving rise to the
Change of Control; and provided further that the Date of Issuance in such case
shall be as soon as practicable after the closing date of such transaction and
certification of performance by the Committee, and in all events on or before
March 15 of the year following the year of such Change of Control and in all
events within 60 days following such Change of Control.



--------------------------------------------------------------------------------

4. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.

5. Dividends. Dividends with respect to the Shares shall accrue beginning on
January 1, 2012, through the applicable Date of Issuance when the Shares
underlying the Units are delivered, at which time such accrued dividends shall
be paid out in the form of additional shares of common stock of the Corporation
based on the Fair Market Value of a share of the Company’s common stock on the
business day prior to the Date of Issuance. The accrued dividends that shall be
paid out to you shall be only such amount that has accrued with respect to the
Shares underlying the Units that vest on the Date of Issuance.

6. Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:

(d) Capital One’s designated agent will automatically withhold the number of
Shares having a Fair Market Value equal to the amount required to be withheld
and deliver the proceeds thereof to Capital One, unless you otherwise instruct
Capital One or its designated agent as provided in (b) or (c) below;

(e) by making a timely election to send cash or check payment; or

(f) by such other methods as Capital One may make available from time to time.

7. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware. Capital One
and you hereby consent and submit to the personal jurisdiction and venue of any
state or federal court located in any city or county of Delaware for resolution
of any and all claims, causes of action or disputes arising out of this
Agreement. You and Capital One agree that the court shall not set aside the
Committee’s determinations unless there is clear and convincing evidence of bad
faith or fraud.

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of this Agreement shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.

9. Bound by Plan. In consideration of the grant of the Units and the Shares, you
agree that you will comply with such conditions as the Committee may impose on
the Units and the Shares and be bound by the terms of the Plan.

10. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.



--------------------------------------------------------------------------------

14. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of you and your legatees, distributees and personal
representatives, and Capital One and its successors and assigns.

15. Forfeiture Event. You agree to reimburse the Company with respect to the
Units and the Shares to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.

16. Clawback.

(a) If, prior to the third anniversary of the Date of Issuance, a Restatement
Date occurs, you shall deliver to the Company on the Restatement Delivery Date
the Clawback Shares (each as defined below), if any, as determined under this
Section 13(a).

For purposes of this Section 13(a):

(viii) “Amended Adjusted ROA” means the Adjusted ROA over the Performance Period
and taking into account the financial results of the Company as reflected in the
Restatement.

(ix) “Held Shares” means the Shares held by you as of the Restatement Delivery
Date in the event that such number of Shares is less than the Clawback Shares.

(x) “Clawback Shares” means the number of Shares equal to (A) the number of
Shares that were issued to you under this Agreement on the Date of Issuance
minus (B) the number of shares of common stock of the Company that would have
been issuable to you on the Date of Issuance as determined based on the Amended
Adjusted ROA and certified by the Committee following the Restatement Date. For
any member of the Peer Group that restates its financial results for all or any
portion of the Performance Period prior to the date that the number of Clawback
Shares is certified by the Committee, the cumulative Adjusted ROA for such
member of the Peer Group used for purposes of calculating the Clawback Shares
shall take into account such restatement. For the avoidance of doubt, neither
you nor the Company shall have any obligation with respect to the Clawback
Shares in the event that the number of Shares in clause (B) of the preceding
sentence exceeds the number of Shares in clause (A) of the preceding sentence.
The Clawback Shares shall be delivered to the Company in Shares; provided,
however, that in the event that on the Restatement Delivery Date you do not hold
a number of Shares equal to or greater than the Clawback Shares, you shall
deliver to the Company (x) all Held Shares plus (y) the pre-tax proceeds from
sales or other transfers of all Recovery Shares. Such pre-tax proceeds shall be
calculated starting with the most recent sale or other transfer of Recovery
Shares prior to the Restatement Delivery Date and continuing in reverse
chronological order with any prior sales or transfers of Recovery Shares until
the pre-tax proceeds of all Recovery Shares are determined. The “pre-tax
proceeds” for any Recovery Shares that were transferred by you in a transaction
other than a sale on the New York Stock Exchange shall be the Fair Market Value
of such Recovery Shares as of the date of such transaction. The “pre-tax
proceeds” for any Recovery Shares that were withheld pursuant to Section 6 shall
be the Fair Market Value of such Recovery Shares as of the date they were
withheld.



--------------------------------------------------------------------------------

(xi) “Recovery Shares” means the number of Shares equal to the difference
between the Clawback Shares and your Held Shares.

(xii) “Restatement” means an accounting restatement of the Company’s financial
statements, covering all or any portion of the Performance Period, due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws. For the avoidance of doubt, in the event that the Company makes
any accounting restatement solely due to (A) any change after the Date of
Issuance in U.S. generally accepted accounting principles or (B) any change
after the Date of Issuance in financial reporting requirements under the
securities laws, such restatement shall not constitute a “Restatement” under
this Section 13(a).

(xiii) “Restatement Date” means the date after the Date of Issuance upon which
the Company first files (A) a Restatement or (B) a Current Report on Form 8-K
with the Securities and Exchange Commission (or otherwise publicly announces)
that the Company expects to issue a Restatement.

(xiv) “Restatement Delivery Date” means the date that is 30 days after the
number of Clawback Shares is certified by the Committee in accordance with this
Section 13(a), or such earlier date upon which you deliver the Clawback Shares
to the Company.

(b) If prior to the first anniversary of the Date of Issuance the Committee
determines that you have willfully engaged in illegal conduct or gross
misconduct that in either case is materially and demonstrably injurious to the
Company, you shall deliver to the Company on the Forfeiture Delivery Date the
Forfeiture Shares.

For purposes of this Section 13(b):

(i) No act or failure to act on your part shall be considered “willful” unless
it is done, or omitted to be done, by you in bad faith or without reasonable
belief that your action or omission was in the best interests of the Company.
Any act, or failure to act, based upon (A) authority given pursuant to a
resolution duly adopted by the Applicable Board, (B) the instructions of the
Chief Executive Officer of the Company (unless you are the Chief Executive
Officer at the time of any such instruction) or (C) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company.

(ii) “Forfeiture Shares” means (i) the number of Shares that were issued to you
under this Agreement on the Date of Issuance and held by you as of the
Forfeiture Delivery Date plus (ii) the pre-tax proceeds from sales or other
transfers, if any, of Shares that you have sold or otherwise transferred prior
to the Forfeiture Delivery Date. The “pre-tax proceeds” for any Shares that were
transferred by you in a transaction other than a sale on the New York Stock
Exchange shall be the Fair Market Value of such Shares as of the date of such
transaction. The “pre-tax proceeds” for any Shares that were withheld pursuant
to Section 6 shall be the Fair Market Value of such Shares as of the date they
were withheld.



--------------------------------------------------------------------------------

(iii) “Forfeiture Delivery Date” means the date that is 30 days after the
Committee makes the determination referenced in the first sentence of this
Section 13(b), or such earlier date upon which you deliver the Forfeiture Shares
to the Company.

(c) It is your responsibility to ensure that the shares of common stock of the
Company you deliver on a Delivery Date are Shares. In the absence of Company
records or written documentation from your broker demonstrating this fact, you
must deliver to the Company the Fair Market Value of any Clawback Shares or
Forfeiture Shares, as applicable, as of the date that such Shares are
transferred from your stock plan account or otherwise become indistinguishable
from other shares of common stock of the Company that you may hold on the
Delivery Date. “Delivery Date” means any Restatement Delivery Date or Forfeiture
Delivery Date, as applicable.

14. Miscellaneous.

(a) Your obligations under this Agreement shall survive any termination of your
employment with the Company for any reason.

(b) You acknowledge that any of the Company’s rights or remedies under this
Agreement shall be cumulative and in addition to whatever other remedies the
Company may have under law or equity.

(c) You agree that any recovery by the Company under this Agreement will be a
recovery of Shares to which you were not entitled under this Agreement and is
not to be construed in any manner as a penalty.

(d) The Company may, to the maximum extent permitted by applicable law, retain
for itself funds or securities otherwise payable to you pursuant to this
Agreement to satisfy any obligation or debt that you owe to the Company,
including any obligations hereunder. The Company may not retain such funds or
securities until such time as they would otherwise be distributable to you in
accordance with this Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan. You should
carefully read the Plan disclosure document and the Plan. By accepting the
benefits of this Agreement you acknowledge receipt of the Plan and the Plan
disclosure document and agree to be bound by the terms of this Agreement and the
Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION

By:

Jory Berson

Chief Human Resources Officer